Citation Nr: 0422455	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  01-06 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for a 
chronic right hip disability, claimed as a result of VA 
surgical procedure performed and/or treatment received at the 
VA Medical Center (VAMC) in Mountain Home, Tennessee in 
December 1981.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 




INTRODUCTION


The veteran served a period of active service in the Army 
from June 1956 to June 1959.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2001, the Board remanded the 
veteran's claim in order to obtain private treatment records 
and for action consistent with the Veteran's Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. 
(West 2002).   

In a May 2003 decision, the Board denied the veteran's claim 
for entitlement to compensation under 38 C.F.R. § 1151 for a 
chronic right hip disability, claimed as a result of VA 
surgical procedure performed and/or treatment received at the 
VA Medical Center (VAMC) in Mountain Home, Tennessee in 
December 1981.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In a February 2004 Order, the CAVC vacated the 
Board's May 2003 decision and remanded the veteran's claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 to 
the Board.  It was noted in the February 2004 Joint Motion 
for Remand that the Board's May 2003 decision presented a 
statement of reasons and bases that was considered 
inadequate, as the Board did not provide sufficient reasons 
or bases for favoring the November 2002 handwritten VA 
medical opinion over the July 2000 opinion of the veteran's 
private surgeon.  In addition, it was noted that the Board 
should further discuss whether the evidence supports a 
finding that the veteran's chronic right hip infection is 
related to his December 1981 VA hip surgery as well as 
whether development of a chronic hip infection can be 
considered a complication of the December 1981 VA hip 
surgery.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 1151, when a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.385 (2003).  
Applicable regulations provide that, in determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
See 38 C.F.R. § 3.358(b), (c) (2003).  In determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization, or medical or surgical treatment, 
the following considerations will govern:  It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of 
existing disease or injury and not merely coincidental 
therewith; and the mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical or surgical 
treatment.  Id.

38 U.S.C.A.§ 1151 was amended, effective October 1, 1997, 
with regard as to what constitutes a "qualifying additional 
disability."  As pertinent to claims filed on or after 
October 1, 1997, this law includes the requirement that 
additional disability be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
event not reasonably foreseeable.  The amended provisions of 
38 U.S.C.A. § 1151 are applicable only to claims filed on or 
after October 1, 1997.  See Jones v. West, 12 Vet. App. 460, 
463 (1999).  Claims filed prior to October 1, 1997 are 
adjudicated under the law as it previously existed.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997); see also, Pub. L. No. 104-
204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).  In the 
present case, the veteran's claim was initially filed in 
January 1992.  As the veteran's claim was filed prior to the 
effective date of the amended provision of 38 U.S.C.A. 
§ 1151, the former statue must be applied, as that statute is 
more favorable to the veteran since it does not require a 
showing of negligence on the part of VA.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).    

VA has a duty to secure a medical examination or opinion if 
one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  Evidence of record indicates that the 
veteran underwent three subsequent right 
hip surgical procedures performed by the 
private physicians in November 1992, 
January 1995, and June 1995.  The RO 
should obtain hospital discharge 
summaries and treatment records from each 
health care provider which performed the 
surgical procedures.

3.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature, severity, and 
etiology of his current claimed right hip 
disability.  All tests deemed necessary 
should be performed.  The examiner is 
requested to indicate if the veteran has 
a current right hip disability.  If yes, 
does the current right hip disability 
represent additional disability related 
to the VA treatment/surgical procedure 
during the December 1981 hospitalization?  

If the examiner finds additional 
disability the examiner should furnish an 
opinion as to whether such additional 
disability is: (1) causally related to 
the December 1981 VA treatment/surgical 
procedure; (2) merely coincidental with 
that treatment/surgical procedure; (3) is 
a continuance or natural progress of the 
condition for which the veteran underwent 
treatment in December 1981; or, (4) is 
the certain or near certain result of the 
December 1981 treatment/surgical 
procedure.  Finally, the examiner should 
address whether the development of a 
chronic right hip infection and/or a 
metal allergy can be considered a result 
of the December 1981 VA hip surgery.  

The examiner should be informed that a 
finding of negligence on the part of VA 
(i.e. the requirement that additional 
disability be the result of carelessness, 
negligence, lack of proper skill, error 
in judgment or similar fault on the part 
of VA in furnishing care) is not a 
consideration in this case.  A complete 
rationale for any opinion expressed 
should be included in the report.  The 
claims folder should be made available to 
the examiner prior to the examination.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to compensation under 
38 C.F.R. § 1151 for a chronic right hip 
disability using the provisions of 
38 U.S.C.A. § 1151 in effect January 1992 
not the amended provisions effective from 
October 1997.  If the claim remains 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
they should be given an opportunity to 
respond before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits since March 2003.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




